Title: Abigail Adams to John Adams, 1 May 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy May 1 1796
          
          I last Evening received Your favours of April 21, 23, 24 & 26th. I think an other week will discover the Sense of the people so fully, that the Representitives can no longer delay to perform their part. I have not on any occasion Seen so general and universal an allarm. The people have waited During a Months Debate with patience and temper, expecting that in the End, the House would comply, but as they see them grow hardned, and the period nearly at Hand, when Great Britain has stipulated to deliver the posts, a well grounded fear has pervaded throughout New England, which has roused the

Merchant the Mechanick, the Farmer. a large Majority of each will be formd to call upon the House of Representitives, and to warn them not to prostrate the Faith and Honour of the Nation. the circular Letter which You will See in the centinal of yesterday, the 30th, has been Sent here, and tomorrow is our May Meeting, when it will I Suppose be laid before the Town. Captain Beal, brought up those for Quincy for Weymouth Braintree Randolph Stoughton Sharon, all of which he rode to, in one Day and deliverd himself. I wish his knowledge was equal to his zeal, for that is to be commended. Deacon Webb, enterd but coldly into the buisness. the Letter is addrest to the Select Men. there was a proposal that the papers should be read after Meeting to night, and tomorrow be Sign’d. the Deacon thought that it would require a Month to inform the people, and he could not see what good it was to Do. he however said, that he would communicate the papers. he could not come to Meeting this forenoon. if he had he might have learnt his Duty from the pulpit. Defend thou the Walls of our Jeruselem, was the Subject, in discussing which Mr Flint took occasion to Draw a comparison between the Strong wall of a city, and the Government of a Nation, and the Duty of its inhabitants to defend and protect the one, as well as the other, particularly one so free so equal so just as that which was establishd over the happy people of America, where every Man was at perfect Liberty to worship his Maker agreable to the Dictates of his own conscience, and where the Laws equally protected the Lives Liberty and property of all, that it was the peculiar Duty of Such a people to Gaurd the Walls of their Jeruselem against foreign invasion, and Domestick Division, that it was not only a political, but a Religious Duty, it was a Duty which they owed to posterity, to transmit to them so fair an inheritence.
          The people listned with great attention. what our popular Declaimers may Do tomorrow I know not, but I know they would generally do right, if there was one person capable of giving them proper information. mr Cranch is so feeble and unwell, that I do not think he will be able to attend, and then not being a native American he would not Speak upon this occasion, without some persons throwing out that he was an Englishman. mr Black tho meaning right, lies under a Similar difficulty. at this very critical period I wish to hear from You by every post. I do not like one thing which is thrown out as a Threat, I mean a Division of the States. We need only to turn to History to read our Fate should such an

event take place. “we must not forget the old Liberty Song, of Steady Boys, Steady, by uniting we Stand, by divideing we fall”
          I shall see Dr Tufts in the course of the week & report what You say. I have engaged Billings for four Months he comes tomorrow. I would longer but he did not incline. Copeland will Stick by because he knows that he can not Do so well. I told him to go & Do the best he could. I was willing. I would not complain, but if he Did Stay, he should not grumble. the Man I hired for one Month, I shall continue untill planting is over. this peice of Ground is very Hard to cultivate it has been harrowd, and now they will get on the manure, and Harrow it in some persons Say, that cross plowing was a Damage, but it is Done. the Season is exceeding Dry, as Dusty as Mid Summer, rather cold for this week past. if you think You shall not get Home till June, the 3d week in May, when the planting is compleated, I design to go & See my Sister a ride I believe will serve my Health. I shall be absent a week. My Sister is fearfull of comeing this way least She should be sick from the journey as she was last Year, and both mr Peabody and My sister request me earnestly to visit them. the clover Looks well, but wants rain.
          I will pay mrs Brisler Ten Dollors. be so good as to tell Brisler he must not forget paper pens & wax, of which I have made liberal use this last five Months—
          adieu Most affectionatly Yours
          
            Abigail Adams
          
        